PER CURIAM.
Kevin P. Weldon appeals the district court’s order granting the Defendant’s motion for summary judgment and dismissing his action alleging claims under Title VII of the Civil Rights Act of 1964, as amended, and constitutional claims. We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Weldon v. Evans, No. CA-04-11-1 (E.D. Va. filed March 19, 2004; entered March 22, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.